Nichols, Judge,
concurring:
I join in Judge Davis’ opinion and in the judgment of the court. As to the cross-appeal, I would like to say that I would find the issue even more difficult than it is, but for a factor not mentioned in the opinion. Congress was clearly concerned as to the bogging down of the Sioux case or cases in factual investigation of minutiae of insufficient importance to justify the time lost and the auditors’ pay. The Senate Committee said, 3 U.S. Code Congressional and Administrative News (1974) 6111, 6115, that the computation of an offset for feeding the Sioux, if allowed, would "take 5-15 men working at least a year (and probably longer)---and even then the absence of necessary data may prevent the preparation of a complete and fully accurate report.” This of course relates to the Sioux cases and not others, but the Committee plainly indulged in the presumption that the problems manifest in the Sioux cases might arise in others. It declined to enact special legislation for the Sioux alone. In effect, the problems of their cases were taken as models of others about which no information was obtained, except for generalizations that may have been mistaken. As Judge Davis says, we cannot correct Congress’ factual errors. If the figure of almost $25,000,000, or more, estimated as the cost of feeding the Sioux, was significantly less in the cases of other Indian tribes but still substantial, the cost of accurate computation of the offset would be disproportionate to the amount involved and would delay final settlement to no useful purpose. It is not reasonable to believe that Congress, striking this blow for simplicity and speed of adjudication, would have wished to restrict its effect to instances duplicating the Sioux situation, for the cost of the computation and delay it caused would be disproportionate to the benefit of making it, whether the rations were furnished as "consideration,” as "payments on the claims,” or even as "gratuities.” Thus the view originally put forward by Chairman Kuykendall, but later abandoned by him, would have almost entirely frustrated an object Congress sought to achieve. The computations in the instant case have been made, apparently, but there is *19nothing to show Congress meant this to make a difference, though clearly it was thinking primarily of instances when they had not.
In United States v. Delaware Tribe of Indians, 192 Ct. Cl. 385, 427 F.2d 1218 (1970) we had before us a Commission rule that it would ignore for offset purposes any gratuities in the nature of subsistence, etc., which in any year did not exceed five percent of the deficiency in the compensation previously paid the Indians for their lands, below what it should have been. We struck this down as an attempt to award interest, contrary to the applicable precedents. However, the parties made it clear that the Commission was also attempting to shed some of the burden of making insignificant calculations. There was much talk about the cost of a hypothetical sack of peanuts, as against the cost of tracking it down for audit purposes a century later. This we recognized as worthy of consideration, even though the cure adopted was incurably tainted. Congress has now acted in the premises and we should give its enactment all the effect the language permits.